 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DAVID A. LINN,                                        Case No. 1:18-cv-01128-DAD-EPG
12
                           Plaintiff,                      ORDER REGARDING STIPULATION
13                                                         TO EXTEND TIME TO RESPOND TO
                    v.                                     FIRST AMENDED COMPLAINT
14
                                                           (ECF No. 8)
15   MADERA COUNTY, et al.,

16                         Defendants.

17

18         Pursuant to the stipulation of the parties (ECF No. 8), and good cause appearing, the Court

19   approves the parties stipulated extension of time. Defendants shall file their responses to the first

20   amended complaint on or before January 18, 2019.

21

22
     IT IS SO ORDERED.
23

24      Dated:     January 7, 2019                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       1
